DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 9/26/2022 wherein claims 1 and 10 have been amended and claim 21 has been added.
Claims 1-3, 5, 6, 10-13, 15, 16, 20 and 21 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicant’s amendments filed 9/6/2022 overcomes the rejection of claims 1-3, 5, 6, 10-13, 15, 16 and 20 made by the Examiner under 35 USC 103 over Nakatsuka (US 2003/0064102). This rejection has been withdrawn as Nakatsuka fails to teach the polymer as being a blank or block which can be shaped in to an ophthalmic implant.  

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 10-13, 15, 16, 20 and 21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa et al. (WO 2008/038719; machine translation provided).
Fujisawa discloses a silicone polymer ocular/contact lens wherein the polymer is characterized by being obtained by polymerizing a monomer mixture comprising one or more silicone monomers and a monomer having a quaternary ammonium salt (see abstract). The silicone monomer may comprise polydimethylsiloxane (see pages 2 and Example 1) (R2SiO where R is methyl; see instant claims 10 and 20). The resulting polymer is antibacterial (antimicrobial) by way of the ammonium monomer of the polymer (see page 2) (see instant claims 5 and 15).
Example 1 discloses a method of making a polymer whereby polydimethylsiloxane (silicone) is reacted with the ammonium salt monomer (x1) (antimicrobial monomer) in the presence of a photoinitiator to produce a transparent (i.e. clear) polymer film suitable for use as a contact lens (see page 5) (see instant claims 2 and 12). This polymer would exhibit antimicrobial activity due to the presence of the ammonium monomer. 
The polymer materials produced by Fujisawa may be made into a bar which then can be processed into a desired shape, e.g. contact lens, intraocular lens and artificial cornea (see page 5) by cutting (see page 4) (see instant claim 11). The polymeric bar of Fujisawa is equivalent to the block/blank required by instant claim 1 and 11.
Regarding instant claims 3 and 13, the property of the antimicrobial polymer being reversible deformable, this is a property of the polymer having “at least one antimicrobial monomer” and “at least one other monomer selected from… silicone”. Thus, because Fujisawa discloses such a polymer, Fujisawa’s polymer must therefore have the property of being reversibly deformable.
As of now, the claimed product and the product of the art are still identical in that they both possess a cellular lysate and a chromium complex to form a water soluble matrix.  Where the claimed and prior art products are identical or substantially identical in composition, said composition must have the same properties, unless shown otherwise.  See MPEP 2112.01. Thus, absent any evidence to the contrary, it would be expected that

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-12 of U.S. Patent No. US 10792245. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10792245 are directed to an ophthalmic implant comprising an antimicrobial polymer, comprising: at least one antimicrobial monomer, wherein the antimicrobial monomer is a quaternary ammonium salt based monomer selected from 1-[12-(methacryloyloxy)dodecyl]-pyridinium bromide (MDPB), methacryloxylethyl cetyl dimethyl ammonium chloride (DMAE-CB), 2-methacryloxyethyl dodecyl methyl ammonium bromide (MAE-DB), 2-methacryloxyethyl hexadecyl methyl ammonium bromide (MAE-HB), and bis(2-methacryloxyethyl) dimethyl ammonium bromide (IDMA-1); and, at least one other monomer selected from an acrylic, vinyl and collagen monomer; and, wherein the ophthalmic implant is an intraocular lens which overlaps with pending claims 1-10.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-16 of U.S. Patent No. US 10307369. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10307369 are directed to an ophthalmic implant comprising an antimicrobial polymer, comprising: at least one antimicrobial monomer, wherein the antimicrobial monomer is a quaternary ammonium salt based monomer selected from 1-[12-(methacryloyloxy)dodecyl]-pyridinium bromide (MDPB), methacryloxylethyl cetyl dimethyl ammonium chloride (DMAE-CB), 2-methacryloxyethyl dodecyl methyl ammonium bromide (MAE-DB), 2-methacryloxyethyl hexadecyl methyl ammonium bromide (MAE-HB), and bis(2-methacryloxyethyl) dimethyl ammonium bromide (IDMA-1); and at least one other monomer selected from an acrylic, vinyl and collagen monomer; and wherein the ophthalmic implant is an artificial cornea, a glaucoma valve, a retinal prosthesis, or an intracorneal implant which overlaps with pending claims 1-10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611